DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s claims are directed to a method for manufacturing abrasive slurry with a slurry synthesis system.  The applicant’s method contains three steps: a mixing step, a separation step based on viscosity, and a filtration step.  While the first and last step are well known, the separation step based on viscosity is not.
The closest prior art was found to be BARTOLINI; Andrea (US-20180273856-A1).  In this reference, Bartolini teaches slurry treatment systems involving a mixing step (see abstract), a separation step (paragraph 50), and a filtering step (paragraph 12).  The unit performing the separation is similar in design to the inclined segregation tank describe in the instant application.  However, the prior art differs in several aspects.  First, the prior art is not directed to separating abrasive slurries.  The prior art uses various solvents to assist in the separation.  And finally, Bartolini does not teach the separation is directly dependent upon the viscosity of the slurry or the slurry components.  Thus one of ordinary skill in the art of abrasive slurries would not modify the method describe in the prior art to perform the method described in the instant claims.  Such a modification of the art and repurposing the art would require the application of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767